Citation Nr: 1757687	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-01 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from May 1970 to March 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision in which the RO, inter alia, granted service connection for anxiety disorder (claimed as PTSD), assigning an initial, 10 percent disability rating, effective March 16, 2009.  The Veteran disagreed with the initial rating.

In July 2015, the Board remanded the case for further development.

The Board notes that the record contains a notation that "the Veteran wants to withdraw his claim for now and was advised to contact the regional office."  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The record contains no written request by the Veteran or his representative to withdraw his claim.  Rather, in an informal hearing presentation dated in November 2017, the Veteran's representative stated that "in the absence of any formal documentation to confirm his desire to withdraw his appeal, the Veteran maintains that his service connected anxiety disorder has increased in severity and as such warrants an increased disability rating."  Accordingly, the Board will proceed with consideration of the Veteran's claim based on the evidence of record.


FINDING OF FACT

The Veteran's service connected anxiety disorder results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; there is no showing of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for anxiety disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2017); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

In addition, the Veteran was afforded a VA psychiatric examination in October 2009.  In its previous remand, the Board found the October 2009 examiner's report insufficient for ratings purposes and ordered another examination.  That examination was scheduled in February 2017; however the Veteran refused to report for the examination.  "The duty to assist is not always a one-way street," see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and as the Veteran refused to report for the examination scheduled to assist him in substantiating his claim, the Board finds that no further assistance is necessary.  See 38 U.S.C.A. § 5103A(a)(2).  Thus, VA's duty to assist has been met.

II.  Evaluation of Anxiety Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

The Veteran's anxiety disorder has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9400.  Under the General Rating Formula, a noncompensable rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.  A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 71-80 is defined by symptoms that are transient and expectable reactions to any psychosocial stressors.  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

A June 2009 VA treatment record noted that the Veteran was appropriately dressed and groomed.  He was cooperative with the examiner, pleasant, and friendly.  He was alert and oriented to person, time, place, and situation.  The Veteran's speech was normal in rate, volume, and tone.  His affect was reactive and mood was depressed.  Thought process was logical and goal-directed.  There were no suicidal or homicidal ideations.  There were no delusions, hallucinations, or ideas of reference.  Memory and concentration were grossly intact.  Judgment was intact and insight fair.  The GAF was 60.

On VA examination in October 2009, the Veteran reported reliving an episode from 1970 when his Huey helicopter went down.  He did not think he had ever had a nightmare about it, but "I wake up and can't get the incident off my mind.  I have daily thoughts that are intrusive which isn't good because I still happen to be an active pilot."  The Veteran reported that his marital and family functioning was "not real good- this is my third marriage and it's been a rocky road.  I think we were just tired of being divorced."  He had been married for the past 21 years and had one adult daughter.  His relationship with her was guarded because he was gone most of the time.  "She's a stranger to me mostly."  The Veteran reported that his other social functioning was "Okay.  The friends I've had are dead and I just don't pick up many new ones I guess."  The Veteran stated that he had work relationships and that was about it.  His social life "doesn't really consist of a lot."  He worked on a boat as a recreational activity.  The Veteran was employed full time as a pilot with the same company for the past 10 years.  Work wasn't "going as good as it was, this is causing me some difficulties."  The Veteran reported that intrusive thoughts were becoming a problem in general, "so I'm stepping back from it quite a bit."  

On examination, the Veteran was fully oriented, well-groomed and fairly uncooperative.  The examiner noted that he had a "haughty and forceful" demeanor.  His mood was moderately irritable, with full and reactive affect and frequent suspicion.  He denied suicidal intent or planning, homicidal ideations, hallucinations, and delusions.  Attention, memory, and judgment appeared to be within normal limits.  

The examiner noted that psychological testing was inconsistent with a conclusive diagnosis of PTSD based on multiple objective tests.  The Veteran completed a screening for traits of personality disorder.  The examiner indicated that based on the Veteran's endorsement of traits, his overall score exceeded the recommended cut score for the consideration of a personality disorder.  He endorsed a clinically significant number of traits of several personality disorders including each of the seven traits associated with Paranoid Personality Disorder which was consistent with his current presentation, reported symptoms, and reported pre-military history.  He also indicated that prior to the age of 15 he was considered a bully, started fights with other kids, used a weapon in fights, robbed or mugged other people, was physically cruel to animals, lied a lot, stayed out at night without his parents' permission, stole things from others, broke windows or destroyed property, and broke into someone's house, building, or car.  The examiner diagnosed anxiety disorder, not otherwise specified; and paranoid personality disorder (provisional).  The examiner stated that the Veteran did not meet sufficient diagnostic criteria for PTSD.  

The examiner estimated the Veteran's GAF score to be 75 for anxiety disorder, and 60 for paranoid personality disorder.  The examiner stated that the "diagnoses appear to be unrelated" and that the personality disorder was not related to the Veteran's service. 

The examiner also noted that the duration of the examination was 75 minutes, that the Veteran was permitted as much time as needed to include whatever additional information he wished, and that the Veteran voiced no concerns or complaints when asked about his experience of the examination.

In the October 2009 VA examination report, the examiner indicated that the Veteran had a paranoid personality disorder separate from the anxiety disorder and that the impairment in social functioning appeared to be associated with the paranoid personality disorder, although the examiner did not identify any specific symptoms.  There was some ambiguity in the October 2009 VA examination report with respect to the frequency and severity of the Veteran's reported intrusive thoughts.  In one portion of the report, the Veteran reported that intrusive thoughts were becoming a problem and that it caused him to step back from work quite a bit.  However, the examiner also indicated that there was only transient or mild decrease in work efficiency; there, the examiner noted that the Veteran had "occasional" intrusive thoughts. 

In a December 2009 statement, the Veteran indicated that he did not share as much information with the October 2009 VA examiner as he would have liked.  He reported that he thought he would have an opportunity for a question and answer session with the examiner following objective pictorial testing, but that no such discussion occurred.  The Veteran explained that if the examiner had taken more time to review the material and conduct a thorough personal interview relative to the multiple objective tests, the outcome of the examination would have been different, including the assigned diagnoses.

In the Veteran's January 2011 substantive appeal, he reported that complex tasks of his profession as a commercial pilot were becoming increasingly difficult due to intrusive thoughts from his experiences in Vietnam.  He stated that his psychiatric disability affects every facet of his life.  He also reported weekly panic attacks and memory loss. 

As noted above, the Board remanded the case in July 2015 for the Veteran to be afforded a new and comprehensive VA psychiatric examination.  Such examination was scheduled in February 2017.  The Veteran refused this examination.  

When a claimant, without good cause, fails to report for an examination for an original or reopened claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (a), (b).

An April 2012 PTSD screening was negative.  A May 2014 private treatment record noted that the Veteran had a good mood and pleasant affect.  A September 2015 private medical record noted that the Veteran's mood was normal and affect was appropriate.

A November 2016 VA outpatient treatment record noted that the Veteran was being seen in conjunction with going overseas as a contract pilot for the Army.  The Veteran was alert and oriented, and no acute distress was noted.  A PHQ-2 screen was performed.  The Veteran's score was zero, which was noted as a negative screen for depression.  "Little interest or pleasure in doing things?: Not at all; Feeling down, depressed, or hopeless?:  Not at all."

A November 2016 treatment note included the following:  "Psychiatric: No new depression or memory loss."  A December 2016 VA examination conducted pursuant to another issue noted that the Veteran was employed full-time as a pilot and was thinking about retirement options.

Upon review of all the available evidence, lay and medical, the Board finds that the Veteran's anxiety disorder throughout the appeals period is best characterized as resulting in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  This is consistent with the currently assigned 10 percent rating.

While evidence shows symptoms of anxiety and intrusive thoughts, and the Veteran has reported that he has experienced panic attacks and memory loss, the available medical evidence has noted his memory to be intact and the Veteran denied memory loss or depressive symptoms to VA treatment provider in November 2016.  A depression screening was also negative at that time.  There is no objective confirmation of panic attacks.

Given that the Veteran has not reported for another VA examination, the Board will rely on the October 2009 examiner's assessment of the degree to which the service connected anxiety disorder contributes to the Veteran's overall mental health picture.  The October 2009 VA examiner attributed the Veteran's social impairment to the non-service connected personality disorder as opposed to the service connected anxiety disorder.  While the Veteran stated on the October 2009 VA examination that he was "stepping back quite a bit" from work due to intrusive thoughts, the objective record, including the most recent evidence, shows that he has continued to work full-time, including multiple stints as an overseas contract pilot.

The October 2009 examiner assigned a GAF score to the Veteran's anxiety disorder of 75, which describes transient and expectable reactions to any psychosocial stressors.  In contrast, the GAF of 60 assigned in June 2009 did not distinguish between the service connected anxiety disorder and the non-service connected personality disorder; as such, the Board does not find this GAF score as probative as that assigned by the October 2009 VA examiner.

The probative evidence of record does not demonstrate that the Veteran service connected anxiety disorder has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  As such, a higher 30 percent rating is not warranted at any time.

Therefore, the Board finds that an initial rating of 10 percent for anxiety disorder is continued under Diagnostic Code 9400.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.130 (2017).  Because the preponderance of evidence is against the claim, the doctrine of the benefit of the doubt is not for application.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.3 (2017).  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial rating in excess of 10 percent for anxiety disorder is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


